                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                    :
UNITED STATES OF AMERICA
                                    :

     v.                             :    Criminal Case No. DKC 18-0193

                                    :
DANIEL WHITEHURST
                                    :

                                   ORDER

     Defendant has filed a motion to modify the conditions of his

pretrial release.   (ECF No. 13).       Assistant United States Attorney

Marty Clarke and Pretrial Services Officer James Dagro consent to

Mr. Whitehurst’s request.      Accordingly, it is this 18th day of

January, 2019, by the United States District Court for the District

of Maryland hereby ORDERED that:

     1.   Mr. Whitehurst’s request to travel (ECF No. 13) BE, and

the same hereby IS, GRANTED;

     2.   Mr.   Whitehurst   may    travel    to   Cancun,   Mexico   from

Thursday, February 7, 2019, through Sunday, February 10, 2019, to

attend a wedding, provided his itinerary is approved by his

Supervising Pretrial Officer, James Dagro, prior to travel;

     3.   The Order Setting Conditions of Release BE, and the same

IS, TEMPORARILY MODIFIED to allow Mr. Whitehurst to apply or renew

his passport for the limited purpose herein;
     4.   Upon his return from Mexico, Mr. Whitehurst IS DIRECTED

to surrender his passport to the Clerk of Court;

     5.   All previously imposed terms and conditions of release

remain in full force and effect; and

     6.   The clerk is directed to transmit a copy of this Order

to counsel of record and to Pretrial Services Officer James Dagro.


                                        /s/
                              DEBORAH K. CHASANOW
                              United States District Judge




                                2
